Dear Dr. Mohanty:
You have requested an opinion of this office concerning Act225 of the 1976 Regular Session of the Louisiana Legislature. In your opinion request, you specifically ask:
     "Does this Act 225 require a duly incorporated University of Louisiana such as the Louisiana University of Medical Sciences, Inc. to register with the Board of Regents of Louisiana to have legal authority to train qualified students leading to M.D. degree?"
Act 225 of the 1976 Regular Session has been superseded by Act 129 of the 1991 Regular Session.  Enclosed please find a copy the Act. R.S. 17:1808(B)(1) provides:
     "All public and private post secondary, academic degree-granting institutions offering instructions in this state, including correspondence schools domiciled in Louisiana, which are not under the jurisdiction of the State Board of Elementary and Secondary Education, shall register with the Board of Regents.  Registration shall be completed prior to the offering of instruction by the institution."
Additionally, part C of the statute provides:
"(1)  Prior to April 1, 1992, the Board of Regents shall:
      (a)  Adopt rules and regulations necessary for the licensure of all post secondary, academic degree-granting institutions offering instruction in this state.
(b)  Establish criteria and requirements for licensing.
      (c)  License any institution which satisfies the criteria and requirements.
      (d)  Establish licensure fees and adopt procedures for collecting and expending such fees.
The Board of Regents in their efforts to research and formulate rules and regulations for the Registration and Licensure of Post-Secondary, Academic Degree-Granting Institutions, held a public meeting on June 25, 1992, at 1:00 p.m. inviting Post-Secondary Academic Degree-Granting Institutions in Louisiana to make suggestions for changes in the proposed requirements.  On July 23, 1992, after making some revisions, the Board of Regents adopted rules and regulations which were effective as of August 1, 1992.  (Enclosed please find a copy of the rules and regulations).  The Board will be sending out applications for registration to the various institutions throughout the State.  The institutions will have until September 7, 1992 to submit their applications to the Board of Regents.
Unless the Louisiana University of Medical Science, Inc. qualifies for tax-exempt status as discussed in R.S. 17:1808(J), your University is required to comply with the Rules and Regulations for the licensure of Post-Secondary, Academic Degree-Granting Institutions as adopted by the Board of Regents. If the Board of Regents makes a determination that the institution-in-question does not have tax-exempt status, the Board will send the institution an application for licensure which must be completed and returned in approximately thirty days or as otherwise indicated by the Board.
I hope this opinion sufficiently addresses your concerns as submitted in your opinion request.  If, I can be of further assistance, please let me know.
Sincerely,
                           RICHARD P. IEYOUB Attorney General
                           BY: BETH A. CONRAD Assistant Attorney General
RPI/BAC:pab 0117p